Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants claim amendments and arguments are found persuasive to establish that the preponderance of the evidence supports the non-obviousness of Claim 1. Applicants and Examiner are in agreement that G’ and G’’ MUST BE measured using THE SAME UNITS (see Applicant’s argument dated 9/21/2020 at p.8). 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiners Amendment
Authorization for this examiner’s amendment was given in an interview with Thomas Hoxie on July 30, 2021.
The application has been amended as follows:
 
Claim 13. A method for whitening a surface of a tooth comprising: 
contacting the surface of a tooth with [[the tooth whitening composition of claim 1 for a duration of time sufficient to effect whitening of the surface of the tooth [[


Claim 18. A method for making [[the tooth whitening composition of claim 1 comprising: combining the at least one hydrophobic polymer carrier, the fumed silica, the sorbitan sebacate behenate polymer, and the at least one whitening agent; and mixing the at least one hydrophobic polymer carrier, the fumed silica, the sorbitan sebacate behenate polymer, and the at least one whitening agent to form a homogenous dispersion [[


Rejoinder
Claims 1-12 are allowable. Claims 13-20, previously withdrawn from consideration as a result of a restriction requirement, as currently amended in above Examiners Amendment, contain all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I, II and III, as set forth in the Office action mailed on September 27, 2019, is hereby withdrawn and claims 13-20 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, Applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN at (571)270-7674 (M-F 9:00-5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612